DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/20 and 12/7/21 were filed on 6/30/20 and 12/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
	The drawings filed on 6/30/20 are accepted by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2015/0118559).
Regarding claims 1-5, 8, and 9, Ito et al discloses a lithium secondary battery (lithium ion secondary battery) comprising: a liquid electrolyte (electrolytic solution), a cathode (positive electrode), an anode (negative electrode), and a separator such as a polyethylene nonwoven fabric (porous film / polymer compound layer); wherein the cathode includes a plurality of active material particles, wherein the active material particles are dispersed into a solution containing a dispersant (coating film) which inherently covers an entire surface of the plurality of active material particles, wherein the dispersant is preferably a resin dispersant or various types of derivatives having the functional group, such as an organic coloring matter derivative, …, wherein examples of the organic coloring matter include diketopyrrolopyrrole (second pyrrole compound); wherein conductive carbon (plurality of conductive particles) and binder (plurality of binder particles) are added to the solution which inherently covers an entire surface of the binder and conductive carbon with the dispersant ([0047],[0049],[0061],[0113], [0187],[0202]).
However, Ito et al does not expressly teach a coating film that includes at least one of a first pyrrole compound represented by Chemical Formula (1), a second pyrrole compound represented by Chemical Formula (2), and a third pyrrole compound presented by Chemical Formula (3) (claim 1).
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Ito et al indicates that diketopyrrolopyrrole is a suitable material for use as a dispersant (coating film).  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use diketopyrrolopyrrole.
Regarding claims 11 and 12, Ito et al also discloses a battery that may adopt various shapes such as cylindrical type and lamination type ([0202]).   

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2015/0118559) as applied to claim 1 above, and further in view of Ohsawa et al (US 2019/0067680).
However, Ito et al does not expressly teach each of the plurality of active material particles included in the negative electrode that includes a first composite oxide, and the first composite oxide includes lithium and titanium elements (claim 6); each of the plurality of active material particles included in the positive electrode includes a second composite oxide, and the second composite oxide includes lithium, nickel, cobalt, and manganese elements (claim 7).
Ohsawa et al discloses a positive electrode active material such as Li(Ni-Mn-Co)O2 and a negative electrode active material such as Li4/3Ti5/3O4 ([0353],[0355]), wherein at least one (preferably both) of the positive electrode active material layer and the negative electrode active material layer includes at least a part of the surface of the active material particle that is coated with a coating agent (coating film) ([0360]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Ohsawa et al indicates that Li(Ni-Mn-Co)O2 is a suitable material for use as positive electrode active material and Li4/3Ti5/3O4 is a suitable material for use as negative electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li(Ni-Mn-Co)O2 as positive electrode active material and Li4/3Ti5/3O4 as negative electrode active material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2015/0118559) in view of Sun et al (US 2013/0337327).  The Ito reference is applied to claim 9 for reasons stated above.
However, Ito et al does not expressly teach a polymer compound layer that includes at least one of a polyvinylidene fluoride and an inorganic particle.
Sun et al discloses a battery separator (polymer compound layer) that includes polyvinylidene fluoride ([0159]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Sun et al indicates that polyvinylidene fluoride is a suitable material for use as a battery separator.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.



Claims 1, 2, 4-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al (WO 2017/145874 A1) using (US 2015/0118559) as an equivalent English translation.
Regarding claims 1, 2, and 4-9, Ohsawa et al discloses a lithium ion secondary battery comprising: an electrolytic solution, a positive electrode, a negative electrode, and a separator such as a porous polymer sheet (porous film / polymer compound layer); wherein the positive electrode and negative electrode includes a plurality of active material particles “13a”; a coating agent “151” (coating film) includes a coating resin that is a polymer having vinyl monomer such as N-vinyl pyrrole (first pyrrole compound) which covers an entire surface of the plurality of active material particles, a conductive assisting agent (plurality of conductive particles), and resin binder (plurality of binder particles), wherein the coating agent inherently covers an entire surface of the resin binder and conductive assisting agent ([0038],[0282],[0285],[0344],[0454],[0458] and Fig. 7); and a positive electrode active material such as Li(Ni-Mn-Co)O2 and a negative electrode active material such as Li4/3Ti5/3O4 ([0353],[0355]).
However, Ohsawa et al does not expressly teach a coating film that include at least one of a first pyrrole compound represented by Chemical Formula (1), a second pyrrole compound represented by Chemical Formula (2), and a third pyrrole compound presented by Chemical Formula (3) (claim 1); wherein the first pyrrole compound includes pyrrole, the second pyrrole compound includes diketopyrrolopyrrole, and the third pyrrole compound includes a compound in which each of R8, R9, R10, R12, R13, and R14 represents the hydrogen group and each of R11 and R15 represents a tertiary butyl group (claim 2).
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Ohsawa et al indicates that N-vinyl pyrrole is a suitable material for use as a coating agent (coating film).  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use N-vinyl pyrrole.
Regarding claims 11 and 12, Ohsawa et al also discloses a battery that can be any conventionally known shape and structure including cylinder type and lamination type ([0032]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al (WO 2017/145874 A1) in view of Sun et al (US 2013/0337327).  The Ohsawa reference is applied to claim 9 for reasons stated above.
However, Ohsawa et al does not expressly teach a polymer compound layer that includes at least one of a polyvinylidene fluoride and an inorganic particle.
Sun et al discloses a battery separator that includes polyvinylidene fluoride ([0159]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Sun et al indicates that polyvinylidene fluoride is a suitable material for use as a battery separator.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729                  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729